Citation Nr: 1707154	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  10-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for hallux valgus of the left foot, with hammertoes and fusion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In February 2016, the RO increased the Veteran's left foot disability rating from 20 percent to 30 percent, effective June 15, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing by live videoconference in his substantive appeal for his left foot claim.  On May 25, 2016, VA contacted the Veteran by phone to confirm that he was going to attend the videoconference hearing scheduled in June 2016.  The Veteran reported that he sent a letter earlier that week requesting to have his hearing rescheduled to a later date to allow him time to obtain medical evidence.  The Veteran's letter arrived at VA on May 25, 2016 and it stated that he wanted to withdraw his hearing request.  In light of the inconsistency between withdrawing versus postponing the hearing, in December 2016, the Board sent a letter to the Veteran and requested that he clarify whether he still wanted a videoconference hearing.  Neither the Veteran nor his representative responded to this letter.  In light of the conflicting information associated with the record, the Board finds that a remand is necessary to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board and provide proper notice to him of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




